[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          SEPT 23, 2008
                                    No. 07-15066                        THOMAS K. KAHN
                              ________________________                      CLERK


                          D. C. Docket No. 07-21512-CV-CMA

GREAT LAKES REINSURANCE (UK) PLC,


                                                                         Plaintiff-Appellant,

                                            versus

STEVEN POMARICO,
DENNIS DODSON,


                                                                     Defendants-Appellees.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                   (September 23, 2008)

Before BIRCH and MARCUS, Circuit Judges and FORRESTER,* District Judge.


       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
PER CURIAM:

       Having thoroughly reviewed the record and the briefs of the parties and

having heard oral argument by counsel, we can find no abuse of discretion,1

particularly in view of the “Savings to Suitors” clause of 28 U.S.C. § 1333(1)2 and

the familiarity of the Florida courts with maritime disputes. See, e.g. Carnival

Corp. v. Carlisle, 953 So. 2d 461 (Fla. 2007). Therefore, we AFFIRM the

judgment of the district court.




       1
         See Wilton v. Seven Falls Co., 515 U.S. 277, 289-90, 115 S. Ct. 2137, 2144 (1995)
(determining that a stay by the district court of a declaratory judgment action is reviewed for
abuse of discretion).
       2
       28 U.S.C. § 1333. Admiralty, maritime and prize cases.
       The district courts shall have original jurisdiction, exclusive of the courts of the States,
of:
      (1) Any civil case of admiralty or maritime jurisdiction, saving to suitors in all cases all
      other remedies to which they are otherwise entitled.
(emphasis added).

                                                  2